In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-17-00255-CR
     ___________________________

      LATRICIA TYLER, Appellant

                     V.

          THE STATE OF TEXAS


On Appeal from County Criminal Court No. 2
           Tarrant County, Texas
         Trial Court No. 1460191


   Before Meier, Pittman, and Birdwell, JJ.
          Opinion by Justice Meier
                                     OPINION

                                  I. Introduction

      On June 13, 2016, after Appellant Latricia Tyler’s spouse called 911 to report a

domestic disturbance involving complainant Pauletta Petitt, Fort Worth Police Officer

Douglas Bengal and another officer were dispatched at around 3:07 p.m.           They

arrived separately at the scene at around 3:21 p.m. and spoke with Petitt, Petitt’s

spouse, and Tyler’s spouse and son.       Tyler had already left the scene.      Upon

concluding his domestic disturbance investigation, Officer Bengal moved his vehicle

into a vacant school parking lot around 450 feet away to put his notes into the

vehicle’s computer. While inputting his notes, he saw a Buick, which he had been

told Tyler drove, arrive, and a woman he identified at trial as Tyler run toward Petitt

and body slam her. Officer Bengal testified that he saw the encounter through the

chain-link fence that surrounded the school parking lot.

      A jury convicted Tyler of misdemeanor assault causing bodily injury. After

assessing a 180-day sentence and fine, the trial court suspended Tyler’s sentence,

reduced the fine, and placed her on 24 months’ probation. See Tex. Penal Code Ann.

§ 12.21 (West 2011) (stating that an individual adjudged guilty of a Class A

misdemeanor shall be punished by a fine not to exceed $4,000, confinement in jail for

a term not to exceed one year, or both), § 22.01(a)(1), (b) (West Supp. 2018) (setting

out elements and reciting that assault is a Class A misdemeanor unless certain



                                          2
circumstances, not relevant here, apply). The trial court also assessed $260 in court

costs.

         In three points, Tyler complains that the evidence is insufficient to support her

conviction, that the trial court abused its discretion when it admitted inadmissible

evidence, and that code of criminal procedure article 102.008(a) is unconstitutional

with regard to $25 assessed as part of her court costs for a district attorney’s fee. We

will affirm.

                             II. Sufficiency of the Evidence

         In our due-process review of the sufficiency of the evidence to support a

conviction, we view all of the evidence in the light most favorable to the verdict to

determine whether any rational trier of fact could have found the essential elements of

the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct.
2781, 2789 (1979); Jenkins v. State, 493 S.W.3d 583, 599 (Tex. Crim. App. 2016). This

standard gives full play to the responsibility of the trier of fact to resolve conflicts in

the testimony, to weigh the evidence, and to draw reasonable inferences from basic

facts to ultimate facts. Jackson, 443 U.S. at 319, 99 S. Ct. at 2789; Jenkins, 493 S.W.3d

at 599.

         The trier of fact is the sole judge of the weight and credibility of the evidence.

See Tex. Code Crim. Proc. Ann. art. 38.04 (West 1979); Blea v. State, 483 S.W.3d 29, 33

(Tex. Crim. App. 2016). Thus, when performing an evidentiary sufficiency review, we

may not re-evaluate the weight and credibility of the evidence and substitute our

                                             3
judgment for that of the factfinder. See Montgomery v. State, 369 S.W.3d 188, 192 (Tex.

Crim. App. 2012).     Instead, we determine whether the necessary inferences are

reasonable based upon the cumulative force of the evidence when viewed in the light

most favorable to the verdict. Murray v. State, 457 S.W.3d 446, 448 (Tex. Crim. App.),

cert. denied, 136 S. Ct. 198 (2015). We must presume that the factfinder resolved any

conflicting inferences in favor of the verdict and defer to that resolution. Id. at 448–

49; see Blea, 483 S.W.3d at 33. We must consider all the evidence admitted at trial,

even improperly admitted evidence, when performing a sufficiency review. Jenkins,
493 S.W.3d at 599; Moff v. State, 131 S.W.3d 485, 489–90 (Tex. Crim. App. 2004). We

must do so even in a case that we reverse and remand because of error in the

admission of evidence. Moff, 131 S.W.3d at 490.

      To determine whether the State has met its burden under Jackson to prove a

defendant’s guilt beyond a reasonable doubt, we compare the elements of the crime as

defined by the hypothetically correct jury charge to the evidence adduced at trial. See

Jenkins, 493 S.W.3d at 599; Crabtree v. State, 389 S.W.3d 820, 824 (Tex. Crim. App.

2012) (“The essential elements of the crime are determined by state law.”). Such a

charge is one that accurately sets out the law, is authorized by the charging

instrument, does not unnecessarily increase the State’s burden of proof or restrict the

State’s theories of liability, and adequately describes the particular offense for which

the defendant was tried. See Jenkins, 493 S.W.3d at 599. The law as authorized by the

charging instrument means the statutory elements of the charged offense as modified

                                           4
by the factual details and legal theories contained in the charging instrument. See id.;

see also Rabb v. State, 434 S.W.3d 613, 616 (Tex. Crim. App. 2014) (“When the State

pleads a specific element of a penal offense that has statutory alternatives for that

element, the sufficiency of the evidence will be measured by the element that was

actually pleaded, and not any alternative statutory elements.”). The standard of review

is the same for direct and circumstantial evidence cases; circumstantial evidence is as

probative as direct evidence in establishing guilt. Jenkins, 493 S.W.3d at 599.

A. Applicable Law

      Tyler’s charging instrument alleged that on or about June 13, 2016, she had

intentionally or knowingly caused bodily injury to Petitt by pushing her with her hand.

See Tex. Penal Code Ann. § 22.01(a)(1) (stating that a person commits assault if she

intentionally, knowingly, or recklessly causes bodily injury to another). “Bodily injury”

means physical pain, illness, or any impairment of physical condition. Id. § 1.07(a)(8)

(West Supp. 2018).

B. Evidence

      Officer Bengal, the patrol officer who responded to the June 13, 2016 domestic

disturbance call, testified that he saw Tyler running toward Petitt, Tyler’s next-door

neighbor, “and bodily slamming her, knocking her about” before a fight ensued. He

identified Tyler at trial as the person he had arrested for the assault that day and said

that it had appeared to him that Petitt had been in pain. Over Tyler’s objection,

Officer Bengal explained that he had concluded Petitt was in pain because it would be

                                            5
reasonable that “if somebody had r[u]n up to [him] and slammed into [him] causing

[him] to shake and recoil, that pain would be inflicted, which is what [he] witnessed.”

       The trial court admitted Officer Bengal’s bodycam recording into evidence and

allowed it to be published to the jury. The bodycam footage showed the events

immediately after the officers returned to the scene.1 It showed Tyler vigorously,

angrily, loudly, and profanely contradicting Officer Bengal’s assertion of what he had

seen and, briefly, the distance from which he had seen the attack through the chain-

link fence.

C. Analysis

       Tyler complains that the evidence is insufficient to show that Petitt suffered

bodily injury and refers us to Pierson v. State, No. 14-06-00044-CR, 2007 WL 412357

(Tex. App.—Houston [14th Dist.] Feb. 8, 2007, no pet.) (mem. op., not designated

for publication), and Wawrykow v. State, 866 S.W.2d 96 (Tex. App.—Beaumont 1993,

no pet.), as examples of what sort of evidence would have been sufficient.

       In Pierson, an unpublished opinion issued prior to Brooks, in which the court of

criminal appeals held that there was no meaningful distinction between the legal and

factual sufficiency standards as they related to the State’s burden to prove the

elements of an offense beyond a reasonable doubt, see Brooks v. State, 323 S.W.3d 893,

895, 912 (Tex. Crim. App. 2010), the complainant’s testimony was limited in scope

       Tyler objected to the bodycam footage “on the grounds of relevance and
       1

hearsay,” and the trial court overruled the objections.


                                           6
based on her representations that certain lines of questioning would require her to

give conflicting statements under oath, and the arresting officer described what he had

seen firsthand when he arrived at the scene. Pierson, 2007 WL 412357, at *2–3. The

reviewing court held that the evidence was sufficient when the arresting officer gave

detailed testimony about the complainant’s appearance and injuries, including his

hearsay testimony that the complainant had told him that the appellant’s act of

choking her had caused her pain. Id. at *3–4.

      In Wawrykow, another pre-Brooks case, the court acknowledged that there was

no direct evidence at trial of “pain” or “hurt” to the complainant. 866 S.W.2d at 98.

But the court pointed out that under the Jackson sufficiency standard, “juries are free

to use their common sense and apply common knowledge, observation, and

experience gained in the ordinary affairs of life when giving effect to the inferences

that may reasonably be drawn from the evidence.” Id. at 99. The court also noted

that the penal code’s definition of “bodily injury” is “purposefully broad and seems to

encompass even relatively minor physical contacts so long as they constitute more

than mere offensive touching.” Id. The complainant in that case testified that the

appellant had been on her back, hitting her in the back and the head. Id. at 99–100.

The court concluded that from this testimony, “coupled with other eyewitness

testimony . . . describing appellant as being violently abusive . . . and virtually not in

control of herself,” any rational factfinder could have inferred that the blows from the



                                            7
appellant’s fists “hurt” or caused “physical pain” beyond a reasonable doubt. Id. at

100.

       As set out above, our standard of review requires us to review all of the

evidence in the light most favorable to the verdict, with the factfinder judging the

weight and credibility of the evidence and drawing reasonable inferences from basic

facts to ultimate facts. See Jackson, 443 U.S. at 319, 99 S. Ct. at 2789; see also Tex. Crim.

Proc. Ann. art. 38.04; Blea, 483 S.W.3d at 33. The jury was entitled to believe Officer

Bengal’s testimony about seeing Tyler’s physical contact with Petitt and to infer the

result of that contact—pain—particularly in light of Tyler’s emphatic reaction,

captured on the bodycam footage, during her arrest. The jury was likewise entitled to

disbelieve Tyler’s disclaimers on the arrest footage. Accordingly, we hold that the

evidence is sufficient to support the jury’s finding on the “bodily injury” element, and

its findings on the rest of the elements of the assault offense, and we overrule Tyler’s

second point. See Lane v. State, 763 S.W.2d 785, 786 (Tex. Crim. App. 1989) (stating

that “bodily injury” may include “even relatively minor physical contacts so long as

they constitute more than mere offensive touching”); Wingfield v. State, 282 S.W.3d
102, 105 (Tex. App.—Fort Worth 2009, pet. ref’d) (“A jury may infer that a victim

actually felt or suffered physical pain because people of common intelligence

understand pain and some of the natural causes of it.”); Arzaga v. State, 86 S.W.3d 767,

778 (Tex. App.—El Paso 2002, no pet.) (same).



                                             8
                             III. Admissibility of Evidence

         In her first point, Tyler complains that the trial court abused its discretion by

admitting Officer Bengal’s “speculative and therefore inadmissible” testimony about

whether Tyler caused bodily injury and pain to the complainant.

         We review a trial court’s decision to admit evidence for an abuse of discretion

and will not reverse that decision absent a clear abuse of discretion. McCarty v. State,

257 S.W.3d 238, 239 (Tex. Crim. App. 2008). The trial court abuses its discretion

when its decision lies outside the zone of reasonable disagreement. Id.

         The following is the portion of testimony at issue:

                Q. [District Attorney]: Did it appear that Ms. Petitt was in pain to
         you?

                A. Yes.

                Q. Why did you come to that decision?

                [Defense Counsel]: Objection. Calls for speculation.

                THE COURT: Overruled.

                Q. [District Attorney]: Why did you come to that decision?

                 A. It would be reasonable if somebody had ran up to me and
         slammed into me causing me to shake and recoil, that pain would be
         inflicted, which is what I witnessed.

         The court of criminal appeals has defined for us the difference between

inference and speculation. Hooper v. State, 214 S.W.3d 9, 15–16 (Tex. Crim. App.

2007).     An inference is a conclusion reached by considering other factors and


                                             9
deducing a logical consequence from them. Id. at 16. Speculation, on the other hand,

is mere theorizing or guessing about the possible meaning of facts and evidence

presented.   Id.   A conclusion reached by speculation may not be completely

unreasonable, but it is not sufficiently based on facts or evidence to support a finding

beyond a reasonable doubt. Id. Under the Jackson standard of review set out above,

we permit juries to draw multiple reasonable inferences as long as each inference is

supported by the evidence presented at trial, but juries are not permitted to come to

conclusions based on mere speculation or factually unsupported inferences or

presumptions. Id. at 15–16. The court further explained,

      Without concrete examples, it can be difficult to differentiate between
      inferences and speculation, and between drawing multiple reasonable
      inferences versus drawing a series of factually unsupported speculations.
      This hypothetical might help clarify the difference. A woman is seen
      standing in an office holding a smoking gun. There is a body with a
      gunshot wound on the floor near her. Based on these two facts, it is
      reasonable to infer that the woman shot the gun (she is holding the gun,
      and it is still smoking). Is it also reasonable to infer that she shot the
      person on the floor? To make that determination, other factors must be
      taken into consideration. If she is the only person in the room with a
      smoking gun, then it is reasonable to infer that she shot the person on
      the floor. But, if there are other people with smoking guns in the room,
      absent other evidence of her guilt, it is not reasonable to infer that she
      was the shooter. No rational juror should find beyond a reasonable
      doubt that she was the shooter, rather than any of the other people with
      smoking guns. To do so would require impermissible speculation. But,
      what if there is also evidence that the other guns in the room are toy
      guns and cannot shoot bullets? Then, it would be reasonable to infer
      that no one with a toy gun was the shooter. It would also be reasonable
      to infer that the woman holding the smoking gun was the shooter. This
      would require multiple inferences based upon the same set of facts, but
      they are reasonable inferences when looking at the evidence. We first
      have to infer that she shot the gun. This is a reasonable inference

                                          10
         because she is holding the gun, and it is still smoking. Next, we have to
         infer that she shot the person on the floor. This inference is based in
         part on the original inference that she shot the gun, but is also a
         reasonable inference drawn from the circumstances.

Id. at 16.

         Officer Bengal had previously testified that he watched Tyler run toward Petitt,

bodily slam into her, and knock her about before a fight ensued. Accordingly, his

subsequent testimony—the portion at issue—while phrased as a hypothetical applied

to himself—“It would be reasonable if somebody had r[u]n up to [him] causing [him]

to shake and recoil”—was an elaboration of what he had earlier testified happened

when Tyler ran up to Petitt, i.e., that Tyler slammed her body into Petitt’s. From his

first-person observations, he was able to infer that Petitt had suffered pain from

Tyler’s actions. See id. Considering all of Officer Bengal’s testimony, we conclude

that the trial court did not abuse its discretion when it overruled Tyler’s objection to

speculation, and we overrule Tyler’s first point.

                   IV. Code of Criminal Procedural Article 102.008

         In her third point, Tyler argues that the $25 district attorney fee assessed as part

of her court costs under code of criminal procedure article 102.008(a) was an

unconstitutional tax because it is not expended on a legitimate criminal justice

purpose. She asks us to modify the judgment by deleting that fee from her court

costs.




                                              11
      Article 102.008(a) of the code of criminal procedure provides,

      Except as provided by Subsection (b), a defendant convicted of a
      misdemeanor or a gambling offense shall pay a fee of $25 for the trying
      of the case by the district or county attorney. If the court appoints an
      attorney to represent the state in the absence of the district or county
      attorney, the appointed attorney is entitled to the fee otherwise due.

Tex. Code Crim. Proc. Ann. art. 102.008(a) (West 2018). Subsection (b) merely states

that no fee for trying the case may be charged against a defendant prosecuted in a

justice court for violating a penal statute or the Uniform Act Regulating Traffic on

Highways. Id. art. 102.008(b). Subsection (d) states that a defendant is liable for the

fees imposed by subsection (a) if he or she is convicted and either does not appeal or

the court of appeals affirms the conviction. Id. art. 102.008(d).

      The First Court of Appeals has held that article 102.008(a) is unconstitutional.

See Hernandez v. State, No. 01-16-00755-CR, 2017 WL 3429414, at *6–7 (Tex. App.—

Houston [1st Dist.] Aug. 10, 2017, no pet.). The court reached this conclusion

because the statute, standing alone, does not state where the $25 fee is to be directed

and because the Office of Court Administration’s website reflects that 100% of the

money collected for the “prosecutor’s fee” remains “with the County (or the City) and

is directed to the County’s (or City’s) General Fund,” which can be spent for “any

proper county purpose.” Id. at *6 & n.5 (citing OCA’s “Study of the Necessity of

Certain Court Costs and Fees in Texas,” available at http://www.txcourts.gov/media/

495634/SB1908-Report-FINAL.pdf, and Tex. Att’y Gen. Op. No. JM-530 (1986)).

In light of Salinas v. State, 523 S.W.3d 103, 109 n.26, 110 (Tex. Crim. App. 2017), in

                                           12
which the court of criminal appeals held that the allocation of funds to general

revenue rather than a criminal justice purpose rendered local government code section

133.102 facially unconstitutional in violation of the separation of powers clause of the

Texas Constitution, our sister court concluded that the $25 assessment was likewise

unconstitutional. Hernandez, 2017 WL 3429414, at *6–7. The court reiterated that the

fact that the $25 prosecutor’s fee could be spent on a legitimate criminal justice

purpose did not matter because whether a fee is an allowable court cost or an

unconstitutional tax is determined when the fee is collected, not when the money is

spent. Id. (quoting Salinas, 523 S.W.3d at 109 n.26). Accordingly, the court modified

the trial court’s judgment to delete the $25 “district attorney” fee from the bill of

costs and affirmed the trial court’s judgment as modified. Id.

      Hernandez drew a dissent on the denial of rehearing. Id. (Keyes, J., dissenting).

The dissent argued that the $25 fee under article 102.008(a) was distinguishable from

the fees at issue in Salinas because “an ‘interconnected’ series of statutes directs the

prosecutor’s fee provided for in article 102.008 to be deposited into a fund in the

county treasury and used to pay the prosecuting attorney’s salary and expenses.” Id.

The dissent further characterized the statutory scheme as more complex and Salinas

more nuanced than acknowledged in the majority opinion. Id.

      Starting with article XVI, section 61, of the Texas Constitution, which provides

that all district officers “shall be compensated on a salary basis,” Tex. Const. art. XVI,

§ 61(a), and continuing through various provisions of the local government code, the

                                           13
dissent traced the ultimate destination of the $25 fee as part of the prosecutor’s salary

fund as follows:

             The district attorney is a district officer. See Tex. Att’y Gen. Op.
      No. MW-252, at *2 (1980) (citing Tex. Att’y Gen. Op. No. H-656 (1975)
      (concluding that district attorney is district, not county, officer)).
      Therefore, pursuant to article XVI, section 61, fees earned by a district
      officer, such as the “prosecutor’s fee” provided for in article 102.008(a),
      must be paid into the account of the proper fund, rather than being paid
      personally to the prosecuting attorney.[] Tex. Const. art. XVI, § 61(d).
      The Texas Local Government Code provides that “[a] district . . . officer
      who is paid an annual salary shall charge and collect in the manner
      authorized by law all fees, commissions, and other compensation
      permitted for official services performed by the officer. The officer shall
      dispose of the collected money as provided by Subchapter B, Chapter
      113.” Tex. Loc. Gov’t Code Ann. § 154.003 (West 2008).

             Subchapter B, Chapter 113 provides that the “fees, commissions,
      funds, and other money belonging to a county shall be deposited with
      the county treasurer by the person who collects the money.” Id.
      § 113.021(a) (West Supp. 2017). Once the funds are deposited with the
      county treasurer, the treasurer is directed by statute to “deposit the
      money in the county depository in the proper fund to the credit of the
      person or department collecting the money,”[2] here to the officer’s salary
      fund. See id. § 113.021(b); see also Tex. Att’y Gen. Op. No. GA-0636, at
      *2 (2008) (noting that any “fees, commissions, or other compensation
      collected by an officer who is paid on a salary basis are deposited by the
      treasurer in the applicable salary fund created by Local Government
      Code chapter 154, which governs the compensation of district, county,
      and precinct officers paid on a salary basis”).

      2
         Because these are court costs, the court is the “person who collects the
money,” see Tex. Loc. Gov’t Code Ann. § 113.021(a) (West Supp. 2018), but the
deposit of money in a county treasury does not change the ownership of the money.
Id. § 113.024 (West 2008); see also id. § 113.903(a) (West 2008) (stating that with the
prior consent of the commissioners court and the officer to whom funds are owed, a
district, county, or precinct officer authorized by law to receive or collect money or
other property that belongs to the county may receive or collect, on behalf of another
district, county, or precinct officer, money or property owed to the county).


                                           14
       Local Government Code Chapter 154 directs the county treasurer
to create a salary fund for each district, county, and precinct officer to be
known as the “(officer’s title) salary fund of (name of county) County,
Texas.” Tex. Loc. Gov’t Code Ann. § 154.042(a) (West 2008). The
purpose of the fund is to pay “the salary of the officer,” “the salaries of
the officer’s deputies, assistants, clerks, stenographers, and
investigators,” and “authorized and approved expenses of the office of
the officer.” Id. § 154.042(a)(1)–(3). The salary fund must be “deposited
in the county depository,” “kept separate from other county funds,” and
“protected to the same extent and draw the same interest as other
county funds.” Id. § 154.042(b); Tex. Att’y Gen. Op. No. DM-199, at *2
(1993).

       The Local Government Code also authorizes the commissioner’s
court, at its first regular meeting of the fiscal year, to order that the funds
which would otherwise be deposited into an officer’s salary fund be
deposited into the general fund of the county. See Tex. Loc. Gov’t Code
Ann. § 154.007(a) (West 2008); Tex. Att’y Gen. Op. No. DM-199, at *2.
However, if the funds are dedicated by statute to compensate the officer,
the commissioners court is not authorized to divert the funds to other
uses. See Tex. Att’y Gen. Op. No. DM-199, at *3 (concluding that
although motor vehicle registration fees collected by county tax assessor-
collector were deposited in county’s general fund, they could only be
used by commissioner’s court to compensate tax assessor-collector for
services relating to registration of vehicles because fees were dedicated
by statute to that purpose).

        Local Government Code section 113.047 provides that “[a]fter
the deposit of funds in a county depository, an officer in a county with a
population of 190,000 or more may draw checks on the county treasurer
to disburse the funds as payment for a salary or expenses authorized by
law . . . .” Tex. Loc. Gov’t Code Ann. § 113.047 (West 2008); Tex. Att’y
Gen. Op. No. JM-1074, at *4 (1989). And section 154.043(a) permits
“[a] district, county, or precinct officer [to] issue a warrant against the
salary fund to pay the salary of an employee whose salary may be paid
from the fund.” Tex. Loc. Gov’t Code Ann. § 154.043(a) (West 2008).
“It is therefore clear that fees formerly deposited in officers’ salary funds
are available to fund the office of the county officer who collected the
funds even after their deposit in the county general fund.” Tex. Att’y
Gen. Op. No. DM-199, at *3.


                                      15
Id. (footnote omitted).

         Accordingly, the dissent concluded that holding that article 102.008(a) is facially

unconstitutional based on OCA’s website’s indication that the prosecutor’s fee is

directed to the county’s general fund “is unavailing because it fails to account for

interrelated statutory provisions directing the fees to a salary fund to be used for a

legitimate criminal justice purpose.” Id. That is, the interrelated statutes “direct[] the

fee to be expended as compensation for the prosecuting attorney,” which is kept

separate from other county funds. Id. (citing Tex. Loc. Gov’t Code Ann. §§ 154.042–

.043).

         We agree with the dissent’s reasoning, based on its painstaking review of the

interrelated statutes that direct the $25 ultimately to payment of the prosecutor’s

salary—a legitimate criminal justice purpose—and we overrule Tyler’s third point. See

id.; see also Yazdchi v. State, 428 S.W.3d 831, 837 (Tex. Crim. App. 2014) (“In

interpreting statutes, we presume that the Legislature intended for the entire statutory

scheme to be effective.”), cert. denied, 135 S. Ct. 1158 (2015); Busby v. State, 951 S.W.2d
928, 930 & n.2 (Tex. App.—Austin 1997) (observing that article 102.008 is the

exception to the general rule that code of criminal procedure chapters 102 and 103,

which govern the imposition and collection of costs in criminal cases, do not require a

defendant to pay for the prosecutor’s services), aff’d, 984 S.W.2d 627 (Tex. Crim. App.

1998); cf. Salinas, 523 S.W.3d at 109 (“And while the court of appeals was correct in

saying that interconnected statutes direct the use of the money appropriated to [the

                                             16
Health and Human Services Commission], the uses to which the money is directed do

not relate to the criminal justice system.”); Casas v. State, 524 S.W.3d 921, 923, 927

(Tex. App.—Fort Worth 2017, no pet.) (holding the $100 court cost for “emergency

management services” facially unconstitutional when “[n]either the statute authorizing

the collection of the emergency-services cost nor its attendant statutes direct the

funds to be used for a legitimate, criminal-justice purpose”).

                                    V. Conclusion

      Having overruled all of Tyler’s points, we affirm the trial court’s judgment.




                                                       /s/ Bill Meier
                                                       Bill Meier
                                                       Justice

Publish
Tex. R. App. P. 47.2(b)

Delivered: November 1, 2018




                                           17